Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The present Office action replaces the Office action mailed 4/11/22 in order to make some corrections. The period for response is re-set by this Office action. 

Claim Rejections - 35 USC § 112
Claims 1, 4-6, 8, and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Independent claim 1, line 3, recites “Shannon immune entropy (IE) score”, and step (d) recites, “calculating the Shannon IE score of the individual based on the intensity distribution”. Emphasis added.
 	Likewise, independent claim 28 recites “Shannon immune entropy” in lines 2 and 4.
Applicant’s remarks in the response of 3/8/22 states that “the Shannon immune entropy (IE) score can be calculated using the standard Shannon entropy calculation described in page 22, lines 26-28”. Emphasis added.
However, page 22, lines 26-28 gives a formula to define “Shannon information entropy”. Emphasis added.
Thus the specification on page 22, lines 26-28 refers to “Shannon information entropy” and claim 1 refers to “Shannon immune entropy (IE)”.  While the specification gives a definition for “Shannon information entropy”, there is no definition or indication in the specification or claims as to what “Shannon immune entropy (IE)” is. Applicant’s remarks are not read into the claims. In any case, it is not clear as to what “Shannon immune entropy (IE)” means. Clarification is requested. For examination purposes, Shannon immune entropy will be interpreted to mean Shannon entropy (In any case, Shannon immune entropy or Shannon information entropy, both appear to be Applicant’s terms for Shannon entropy, a known calculation, as shown by Byers, discussed below).
	Claims 4-6, and 8 are rejected for the same reasons since they depend from claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 8 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over US 20150241420 (hereinafter “Johnston”) in view of US 20150098641 (hereinafter “Byers”).
Applicant’s claim 1 recites a method of determining a Shannon immune entropy (IE) score of an individual, the method comprising:
contacting a physiological sample with an array platform comprising at least 104 and 108 peptides of random sequences, wherein each peptide is 6-20 amino acids long and is operably linked to a solid substrate having an area of about 0.5 cm2 to 2.5 cm2 to form a sample-coated array platform,
contacting the sample-coated array platform with a labeled binding agent that binds to the sample, and
measuring an intensity distribution of the label.
Johnston discloses the following, which are relevant to Applicant’s claims.
“Any suitable peptide array can be used on which the peptides are immobilized to a substrate.  In some embodiments, the array comprises between 500-1,000,000 peptides; between 500-500,000 peptides; between 500-250,000 peptides; between 500-100,000 peptides; between 500-50,000 peptides; or between 500-10,000 peptides.  In some embodiments, the peptides are 8-35, 12-35, 15-25, 10-30, or 9-25 amino acids in length.  In some embodiments, the amino acid sequences of the peptides are randomly selected.”  Paragraph 0036 (emphasis added).
“[A]ny suitable detection technique can be used in the methods of the invention detecting binding of antibodies in the sera to peptides on the array to generate a disease immune profile; In one embodiment, any type of detectable label can be used to label peptides on the array, including but not limited to radioisotope labels, fluorescent labels, luminescent labels, and electrochemical labels (i.e.: ligand labels with different electrode mid-point potential, where detection comprises detecting electric potential of the label).  Alternatively, bound antibodies can be detected, for example, using a detectably labeled secondary antibody. Paragraph 0042 (emphasis added).
 “Arrays consisting of peptides corresponding to human protein sequences can be directly aligned with the epitope in the corresponding protein.  Random peptide arrays and non-random or pseudo-random peptide arrays can be used to identify and align peptide sequences to human proteins.  In comparing disease to non-disease samples, a large number of peptides that bind more antibody in the non-disease than the disease samples can be identified.” Paragraph 0046.
 “Third, use of random sequence peptides enables the diversity of the antibody repertoire to be matched by an unbiased, comprehensive library of ligands to screen.  Random-sequence peptides can be used in phage display libraries, but they carry biases and are not in an unordered, poorly controlled format.  Since random peptide sequences have no constraints and no intentional homology to biological space, the microarrays contain sparse but very broad coverage of sequence space.  Normal, mutated, post-translationally modified, and mimetic epitopes corresponding to any disease or organism can be screened on the same microarray.  Recent publications in the field have used 10,000 unique random-sequence 20-mer peptides to characterize a multitude of disease states… Autoreactive antibodies raised by self derived de novo peptides can identify unrelated antigens on protein microarrays…” Paragraph 0060 (emphasis added).
“ The complexity of a mammalian immune system is staggering and therefore so is the information content.  As immunologists explore the immunome there is growing consensus that the antibody repertoire, capable of >1010 different molecular species, is a dynamic database of past, current, and even prodromic perturbations to an individual's health status.  Third, use of random sequence peptides enables the diversity of the antibody repertoire to be matched by an unbiased, comprehensive library of ligands to screen.  Random-sequence peptides can be used in phage display libraries, but they carry biases and are not in an unordered, poorly controlled format.  Since random peptide sequences have no constraints and no intentional homology to biological space, the microarrays contain sparse but very broad coverage of sequence space.” Paragraph 0064 (emphasis added).
 “In addition to the affinity of an antibody's paratope for the ligand, binding strength can be influenced by the concentration of the antibody species in serum.  Unlike phage display, immunosignaturing can quantitatively measure the product of these parameters, and can do so with a very large dynamic range…” Paragraph 0069.
“Scientists used this capability to examine the binding of high affinity monoclonal antibodies to the immunosignaturing microarrays.  They found that a single monoclonal recognized hundreds of random sequences, and the varying strengths of these unique binding reactions could be measured and compared…  Curiously, many of these off-target mimotope interactions had higher binding than the cognate epitope.  Although the corresponding solution-phase binding of these interactions is low, the way the immunosignaturing microarray is constructed enhances these interactions.  This immunological phenomenon of off-target antibody binding to the immunosignaturing microarray is central to the technology.” Paragraph 0070 (emphasis added).
“Another important observation is the greater sensitivity of immunosignaturing for the detection of low affinity interactions than either phage display or ELISA-based assays…  The high sensitivity is a consequence of the high density of peptides on the slide surface and has been called the "immunosignaturing effect".  This has been established by printing and testing different spatial arrangements of peptides on the functionalized glass surface.  If arrays are printed such that peptides are spaced about 9 to about 12 nm apart, cognate epitopes compete for antibodies more favorably than the off-target random peptides (with the exception of very strong mimotopes).” Paragraph 0071 (emphasis added).
“We commonly space peptides 1-2 nm apart on average but observe the off-target binding with peptides spaced 3-4 nm apart.  If the peptides are spaced from about 1 to about 1.5 nm apart, then an increase in off-target binding is observed.  Tightly packed peptides appear to trap antibodies through avidity and rapid rebinding.  This concept has been shown to be extremely reproducible, and is illustrated in FIG. 11…While the sequences of the peptides are entirely random, their off-target captures of antibody are clearly not; rather, the patterns of sera binding to the array are remarkably coherent.  An early concern relative to this technology was that the large diversity of antibody species in any serum sample might lead to overlapping binding competitions resulting in a flat, uninformative field of intensities.  The data have not borne this out.  In fact even a purified monoclonal antibody diluted into serum retains its distinct reactivity pattern with little to no loss of binding...” Paragraph 0072 (emphasis added).
“Binding interactions can also be detected using a secondary detection reagent, such as an antibody.  For example, binding of antibodies in a sample to an array can be detected using a secondary antibody specific for the isotype of an antibody (e.g., IgG (including any of the subtypes, such as IgG1, IgG2, IgG3 and IgG4), IgA, IgM).  The secondary antibody is usually labeled and can bind to all antibodies in the sample being analyzed of a particular isotype.  Different secondary antibodies can be used having different isotype specificities.  Although there is often substantial overlap in compounds bound by antibodies of different isotypes in the same sample, there are also differences in profile.” Paragraph 0111. 
“Binding interactions can also be detected using label-free methods, such as surface plasmon resonance (SPR) and mass spectrometry…”Paragraph 0112.
 “An antibody based method of detection, such as an enzyme-linked immunosorbent assay (ELISA) method can be used to detect a pattern of binding to an array of the invention.  For example, a secondary antibody that detects a particular isotype of an immunoglobulin, for example the IgM isotype, can be used to detect a binding pattern of a plurality of IgM antibodies from a complex biological sample of a subject to an array.  The secondary antibody can be, for example conjugated to a detectable label, such as a fluorescent moiety or a radioactive label.” Paragraph 0114.
Regarding Applicant’s claim 1, Johnston discloses a method of a Shannon immune entropy (IE), in an individual, or measuring the immune health of a subject or population by quantifying the diversity, organization and disorder of the antibodies in the subject, the method comprising:
contacting a physiological sample with an array platform comprising at least 104 and 108 peptides of random sequences (see para. 0036), wherein each peptide is 6-20 amino acids long (see para. 0036) 
contacting the sample-coated array platform with a labeled binding agent that binds to the sample (0114), and
measuring an intensity distribution of the label [i.e. measuring the label in the array, see for example para. 0008, figure 2, or measuring the reactivity pattern, see para. 0072].
However, Johnston is silent as to the array platform comprising a solid substrate having an area of about 0.5 cm2 to 2.5 cm2 to form a sample-coated array platform.
However, Johnston does disclose that “[w]e commonly space peptides 1-2 nm apart on average but observe the off-target binding with peptides spaced 3-4 nm apart.  If the peptides are spaced from about 1 to about 1.5 nm apart, then an increase in off-target binding is observed.  Tightly packed peptides appear to trap antibodies through avidity and rapid rebinding.  This concept has been shown to be extremely reproducible, and is illustrated in FIG. 11…While the sequences of the peptides are entirely random, their off-target captures of antibody are clearly not; rather, the patterns of sera binding to the array are remarkably coherent.  ” Paragraph 0072 (emphasis added).
Thus Johnston discloses spacing the peptides 1-2 nm apart. Therefore it appears that a density of 0.5 cm2 to 2.5 cm2 for a peptide array with 104 peptides falls within a workable range. It would have been obvious to arrive at the claimed invention by simply choosing from within workable range.
Applicant has amended claim 1 to add:
“calculating the Shannon IE score of the individual based on the intensity distribution” [which Examiner notes will be interpreted to mean Shannon entropy.]
Johnston does not disclose this limitation.
However, Byers discloses the following
“A tissue microarray comprising 40 FL samples was used in triplex immunohistochemistry for FOXP3, CD3 and CD69.  Multispectral imaging was used to determine the spatial locations of FOXP3 and CD69 positive T-cells which were used in HID analysis according to the method of the present invention to assess prognostic significance of cellular patterns quantified by Shannon entropy. Paragraph 0270.
It would have been obvious to one skilled in the art to assess prognostic significance of the Johnston assay patterns quantified by Shannon entropy, as taught by Byers. The skilled artisan would have been motivated to add this step since this additional information (prognostic significance) is consistent with the desirability taught by Johnston of using patterns of reactivity to diagnose disease early and comprehensively.  If these tests can be made widely accessible to the population, immunosignaturing could form the basis for a long-term health monitoring system with important implications at individual but also epidemiological levels. Johnston, paragraph 0068. Moreover, the skilled artisan would have had reasonable expectation of success since the step of quantifying by Shannon entropy disclosed by Byers is use of a calculation already known in the art to calculate entropy.
Examiner also notes that step (d) is a calculating step that does not by itself add patentable weight. Step (a) through (c) are known in the prior art, as taught by Johnston. Adding a calculating step, particularly one already known in the art, does not add patentable weight.
As to claim 4, the label is fluorescent label (para. 0094), or measuring the reactivity pattern (see paras. 0072, 0073, 0077), and calculating the Shannon entropy is taught by Byer as discussed above. 
As to claim 5, see paragraph 0111.
As to claim 6, see paragraph 0114.
As to claim 8, see paragraph 0112.
As to claim 28, claim 1 has been discussed above. Additionally, calculating the Shannon entropy at a second time point is taught Byer, as shown below.
Byer teaches in paragraph 0052:
“FIG. 3 is a plot of Kaplan-Meier estimates for the probability of survival (%) against time (in months) for Shannon entropy estimated using leave-one-out cross validation as described in Example 1.”
Moreover Byer teaches in paragraph 0235 the following:
“The method of the present invention has two main uses.  Firstly as a research tool, quantifying spatial distributions of cells or sub-cellular structures for particular biological scenarios, and secondly as a clinical tool, relating spatial biomarker data to clinically meaningful characteristics.  These two uses are interconnected since once a spatial distribution has been analysed in a research context, it may be used clinically to stratify subjects and direct treatment according to disease diagnosis/outcome/prognosis as appropriate.”
Thus Byer teaches analysis of survival probability at 2 points in time (para. 0052). Moreover Byer teaches that analysis can be used for research or as a clinical tool relating to clinically meaningful characteristics, that may be used to direct treatment according to disease diagnosis/outcome/prognosis as appropriate (para. 0235). Calculating the difference between the first entropy score and the second entropy score would have been obvious to one skilled in the art since it is predictable that such difference can provide clinically meaningful characteristics that may be used to direct treatment according to disease diagnosis/outcome/prognosis as appropriate.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20110112380 (discloses determining Shannon entropy, para. 0046).
US 20180121709 (discusses calculating entropy, para. 003, 0045, 0048).
US 20160320392  (discusses calculating entropy, paras. 0018, 0063)
US 20160239960 (discusses calculating entropy, para. 0261).
US 20090105092 (discloses calculating entropy, para. 0100).
US 20160340729 (discloses determining entropy defined in information theory, para. 0133).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Montgomery whose telephone number is (571)272-0822. The examiner can normally be reached Mon-Thurs 11-9:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ann Montgomery/Primary Examiner, Art Unit 1641